Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Claims 1-9 and 15 in the reply filed on 2/14/22 is acknowledged.

Claims 10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “at least one cutting edge formed at an intersection of the top face and at least one of the four corner faces”. Disclosure teaches only two corners are cutting edges while the other two are not thus the claim as written (i.e. at least one of the corner faces” is broad enough to potentially be all four corners which would not be true of the invention. 
Claim 1 recites “wherein at least an upper part of the at least one corner face and the two side faces forms form a relief surface”. Exactly which “two” side faces . Four are mentioned above, however the claim appears to claim specif two side faces thus making it unclear.
Claim 1 recites “the cutting insert forms a basic shape of a parallelogram”. What are the mets and bounds of the term “basic”?
Claim 1 recites “wherein at least one of the acute angled diagonally opposed corners comprises includes the at least one corner face and provides a corner cutting edge  
Claim 4 recites “the chip groove extends continuously along at least two straight cutting edge portions of the at least one cutting edge  and the corner cutting edge, which connecting two straight cutting edges, the corner cutting edge being curved”. The “straight cutting edges” recited have not been previously introduced in claim 1, thus makes the claim unclear.
Claim 8 recites “the cutting insert is an indexable cutting insert having another cutting edge identical to the at least one cutting edge, the another cutting edge being provided along  another two acute angled corners and another two side faces of the of the parallelogram, and that wherein the cutting insert--”. What is meant by “another cutting edge”, “another two acute angled corners” and “another two side faces”? It has not been clearly defined.
Claim 9 recites “that wherein the side face”. Which side face exactly? 
Claim 15 recites “including at least a part cylindrical body having at least a peripheral surface section and two oppositely arranged radial surfaces adjoining the peripheral surface”. What is meant by “a part cylindrical body”? A part how?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9, as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Smilovici et al. (US Pub. No. 2006/0165828).

Regarding claim 1, as best understood, Smilovici  discloses a cutting insert comprising: a top face (22’) and a bottom face (22”) parallel to the top face, four side faces (identical 24J and identical 24N, ) and four corner faces (24C) extend between the top and bottom faces; at least one cutting edge (26J’, 26J”) formed at an intersection of the top face and at least two corner cutting edge (26C’, 26C”) (figures 1 and 2); two of the four side faces being connected to the at least one corner face (figures 1 and 2), the top face forming a rake surface (34’, paragraph 41), while wherein at least an upper part of the at least one corner face and the two side faces forms form a relief surface (28’, 28”) connected to the at least one cutting edge  figure 4), characterized in that and wherein in a plan view of the top face the cutting insert is forming forms a basic shape 
Regarding claims 1 and 2, Smilovici discloses the claimed invention (i.e. parallelogram shape with acute angle: paragraph 35, last 7 lines) except for the acute angle being 70-85 degrees or 72-78 degrees (as claimed in claim 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to select any desired angle for the acute portion of the insert depending on the machining operation/application, type of workpiece, cutting speed etc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 
Regarding claim 3, Smilovici discloses the claimed invention (i.e. relief surface with obtuse inner angle O: see figure below) except for the obtuse inner angle being  100 - 110 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select any desired slant for the relief such that a desired obtuse inner angle is selected depending on the machining operation/application, type of workpiece, cutting speed etc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select any desired slant for the relief such that a desired obtuse inner angle is selected depending on the machining operation/application, type of workpiece, cutting speed etc,






    PNG
    media_image1.png
    316
    570
    media_image1.png
    Greyscale


[AltContent: textbox (O)][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: connector]	
    PNG
    media_image2.png
    588
    860
    media_image2.png
    Greyscale



	Regarding claim 4, see figures 1-4 of Smilovici.
Regarding claim 5, Smilovici discloses a land (32’: major lands 32J’, minor lands 32N’, corner lands 32C’) (figure 2).
	Regarding claim 6, the modified device of Smilovici (i.e the chipbreaker being a groove) would be the criteria of claim 6.
Regarding claim 7, Smilovici discloses further comprising a central clamping hole extending through the cutting insert from the top face to the bottom face (paragraphs 17 and 19).
Regarding claim 8, Smilovici discloses the insert being a double-sided insert (figures 1-4).
	Regarding claim 9, Smilovici discloses wherein the side face includes a flat surface portion, which is extending perpendicularly to the top face and located adjacent the relief surface, wherein a width of the flat surface portion measured perpendicular to the top face is between 50% and 80% of a distance between the top and bottom faces, in particular between 55 and 62 % of said distance (figures 1-4).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        2/26/22